DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant Response to Remarks/Arguments
Applicant’s Response to the Non-Final Rejection, received on 10 December 2020, (“Response”) is acknowledged. The Response appears to be a bona fide attempt at furthering prosecution and the Examiner will treat the Response as fully responsive. 
Moreover, applicant’s arguments with respect to claims 1, 4, 6-9, 12-17 and 19-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable Kwon et al. (US 2016/0342863 A1) in view of Lee et al. (US 2017/0262959 A1), and further in view of Mensink et al. (US 2012/0269436 A1).
a.	Regarding claim 1, Kwon discloses a method for generating at least one tagged image, the method comprising

representing at least one product in the obtained at least one user content image using at least one artificial intelligence model (Kwon discloses classifying the region of interest using Convolutional neural network, which is a type of artificial intelligence model at Fig. 8-806 and ¶0084);
determining a match between the identified at least one product and a product catalogue based on identity information of the identified at least one product or a location of the identified at least one product (Kwon discloses “the image matching module … [determining] whether there is a geometrically consistent match between a shape formed by the matching features in the first image and a shape formed by the matching features in the candidate matching images” at Fig. 9-906 and ¶0087); and
generating a scored list of the determined match between the identified at least one product and the product catalogue (Kwon discloses “the image matching module … [determining] matching scores for the candidate matching images based on the two determined matches” at Fig. 9-908 and ¶0087).
However, Kwon does not discloses generating the at least one tagged image comprising the identified at least one product in the obtained at least one user content image; 
a location of the identified at least one product in the determined at least one user content image, and wherein the determining step also involves matching color, pattern, size, orientation and context of the product in the product catalog;
wherein the location of the identified at least one product in the determined at least one user content image is determined by using bounding box co-ordinates defined in the determined at least one user content image to locate the at least one product in the determined at least one user content image.

a location of the identified at least one product in the determined at least one user content image, and wherein the determining step also involves matching color, pattern, size, orientation and context of the product in the product catalog (Lee discloses that “the additional information may include metadata for the image such as time the image was taken or location information indicating where the image was taken. If the image was retrieved from a catalog system, the additional information may include, for example: an identifier of the catalog system, details about an item shown in the image such as available sizes, colors, or patterns, pricing information for an item shown in the image, user reviews of an item shown in the image, textual information about an item shown in the image, or availability of an item (e.g., in stock at a local store; available for shipping if ordered within a period of time” at ¶0038).;
wherein the location of the identified at least one product in the determined at least one user content image is determined by using bounding box co-ordinates defined in the determined at least one user content image to locate the at least one product in the determined at least one user content image (Lee discloses using bounding boxes for the segment images of the ratio model at Figs. 6A, 6B, 6C and 6D and ¶¶0078-0084).
Before the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the browsing user interface of Lee to Kwon’s Convolutional neural network.
The suggestion/motivation would have been to “present … a new way to browse a collection of images to identify new combinations of items” (Lee; ¶0021) to “provide a realistic view of the subject when image segments are presented together on an interface, additional alignment of the image segments may be performed” (Lee; ¶0023).

Mensink discloses wherein the training data is labeled based on at least one of one or more colors of the plurality of products, one or more categories of the plurality of products, gender appropriateness of the plurality of products, age appropriateness of the plurality of products, or locations of the plurality of products in the sample user content images (Mensink discloses that “a set 12 of manually-labeled training images 13 is provided, each image having at least one manually-assigned label from a finite set 18 of labels. In the case where the labels are attribute labels, a mapping between each class label of a set of class labels and a respective configuration of attribute labels is also input” at ¶0051 and Fig. 2-S102).
Before the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the labeled training images of Mensink to the combination.
The suggestion/motivation would have been to provide “automatic systems [being] used where image labels are automatically predicted without any user interaction” (Mensink; ¶0002).
b.	Regarding claim 4, the combination applied in claim 1 discloses further comprising training the at least one artificial intelligence model using training data, wherein the training data comprises images of a plurality of products in at least one of a plurality of sample user content images or the product catalogue as an input to the artificial intelligence model and identity information of the plurality of products in the product catalogue as an output of the artificial intelligence model (Kwon discloses “the image matching module [performing] model-based feature matching of the ROI in the first image against an index of product images to 
c.	Regarding claim 7, the combination applied in claim 1 discloses wherein the product catalog is one of a fashion related product catalog, a travel and leisure related product catalog, a sports and equipment related product catalog a health and beauty catalog, a consumer packaged goods catalog, or a home decor and furniture catalog (Kwon discloses the product of images can be “a warehouse, stockroom, storeroom, cabinet, etc. Similarly, the objects, in addition to retail products, may be tools, parts used in manufacturing, construction or maintenance, medicines, first aid supplies, emergency or safety equipment, etc.” at ¶0023).
d.	Regarding claim 8, the combination applied in claim 1 discloses wherein the at least one artificial intelligence model is one of a neural network, a nearest neighbor model, a k-nearest neighbor clustering model, a singular value decomposition model, a principal component analysis model, or an entity embeddings model (Kwon discloses classifying the region of interest using Convolutional neural network, which is a type of artificial intelligence model at Fig. 8-806 and ¶0084). 

Claims 9, 12-13, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable Kwon et al. (US 2016/0342863 A1) in view of Lee et al. (US 2017/0262959 A1), and further in view of Mensink et al. (US 2012/0269436 A1).
a.	Regarding claim 9, Kwon discloses a system for generating at least one tagged image, the method comprising:
at least one memory configured to store computer program code instructions (Kwon discloses a memory at Fig. 2-237 and ¶0039); and
at least one processor configured to execute the computer program code instructions (Kwon discloses a processor at Fig. 2-235 and ¶0039).
Moreover, rest of the claim limitations are analogous and correspond to the ones in claim 1. See rejection of claim 1 for further explanation.
b.	Regarding claim 12, the combination applied in claim 9 discloses wherein the at least one processor is further configured to train the at least one artificial intelligence model using training data, wherein the training data comprises images of a plurality of products in at 
c.	Regarding claim 13, the combination applied in claim 9 discloses wherein the training data is labelled based on at least one of one or more colors of the plurality of products, one or more categories of the plurality of products, gender appropriateness of the plurality of products, age appropriateness of the plurality of products, or locations of the plurality of products in the sample user content images (Kwon discloses that “product of image may be indexed in a database of product images … [such as] planograms and a set of patterns determined for the one or more planograms. [A] planogram describes a layout or positioning of items within a predefined location or geographical area. For example, a planogram can be a diagram describing layout of a retail store and indicating quantity of a product, location of the product in an aisle or on a shelf of the retail store” (Kwon; ¶0038).
d.	Regarding claim 15, the combination applied in claim 9 discloses wherein the product catalogue is one of a fashion related product catalogue, a travel and leisure related product catalogue, a sports and equipment related product catalogue, a health and beauty catalogue, a consumer packaged goods catalogue, or a home decor and furniture catalogue (Kwon discloses the product of images can be “a warehouse, stockroom, storeroom, cabinet, etc. Similarly, the objects, in addition to retail products, may be tools, parts used in manufacturing, construction or maintenance, medicines, first aid supplies, emergency or safety equipment, etc.” at ¶0023).
e.	Regarding claim 16, the combination applied in claim 9 discloses wherein the at least one artificial intelligence model is one of a neural network model, a nearest neighbor 
f.	Regarding claim 17, Kwon discloses a computer program product comprising at least one non-transitory computer-readable storage medium having stored thereon computer-executable program code instructions which when executed by a computer, cause the computer to carry out operations for generating at least one tagged image (Kwon discloses “[a] processor … [executing] software instructions by performing various input/output, logical, and/or mathematical operations ... coupled to the memory … to access data and instructions therefrom and store data theren” at Figs. 2-235 and 2-237 and ¶0031).
Moreover, rest of the claim limitations are analogous and correspond to the ones in claim 1. See rejection of claim1 for further explanation.
g.	Regarding claim 19, the combination applied in claim 17 discloses wherein the operations further comprise training the at least one artificial intelligence model using training data, wherein the training data comprises images of a plurality of products in at least one of a plurality of sample user content images or the product catalogue as an input to the artificial intelligence model or identity information of the plurality of products in the product catalogue as an output of the artificial intelligence model (Kwon discloses “the image matching module [performing] model-based feature matching of the ROI in the first image against an index of product images to determine a matching index image(s) and a matching score(s) corresponding to the matching index image(s)” at Fig. 8-814 and ¶0084).


a.	Regarding claim 6, discloses all the previous claim limitations.
However, the combination does not disclose further comprising obtain the training data from a plurality of data crowdsourcing service providers.
McDonald discloses wherein the at least one processor is further configured to obtain the training data from a plurality of data crowdsourcing service providers (McDonald discloses crowdsource service such as Crowdflower at ¶¶0075-0076).
Before the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the crowdsource service to the combination.
The suggestion/motivation would have been to “improve labeling accuracy” (McDonald; ¶0075) “[allowing] [sic] to compare [sic] current "digital" schema with what's live in the real world” (McDonald; ¶0076).
b.	Regarding claims 14 and 20, claims 14-20 are analogous and correspond to claim 6. See rejection of claim 6 for further explanation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554.  The examiner can normally be reached on Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN W LEE/Primary Examiner, Art Unit 2664